PER CURIAM HEADING







                     NO. 12-04-00095-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


QUILLON BROWN,                                          §     APPEAL FROM THE THIRD
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     ANDERSON COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed because Appellant has failed, after notice, to pay or make
arrangements to pay the trial court clerk’s fee for preparing the clerk’s record.  Appellant’s sentence
was imposed on February 19, 2004, and after extending the time, the clerk’s record was due on
May 19, 2004.  On May 19, 2004, the clerk notified this Court by letter that the reason for the delay
in filing was that Appellant had not made a claim of indigence and had failed to either pay or make
arrangements to pay for the preparing of the clerk’s record.  On May 26, 2004, this Court informed
Appellant that, pursuant to rules of appellate procedure 37.3(b) and 42.3(c), the appeal would be
dismissed unless proof of full payment to the clerk was provided on or before June 7, 2004.
            The deadline has now passed, and Appellant has neither provided proof of full payment or
otherwise responded to this Court’s notice.  Accordingly, the appeal is dismissed.  See Tex. R. App.
P. 37.3(b); 42.3(c).      
Opinion delivered June 23, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(DO NOT PUBLISH)










 
 
COURT OF APPEALS
TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
JUDGMENT
 
JUNE 23, 2004
 
NO. 12-04-00095-CR
 
QUILLON BROWN,
Appellant
V.
THE STATE OF TEXAS,
Appellee





  Appeal from the Third Judicial District Court  
of Anderson County, Texas. (Tr. Ct. No. 25298)
 

 

 
 
                                    THIS CAUSE came to be heard on the appellate record, and the same being
inspected, because it is the opinion of this Court that the appeal should be Dismissed, it is hereby
ORDERED, ADJUDGED and DECREED by the court that the appeal be Dismissed in accordance
with the opinion of this Court, and that this decision be certified to the court below for observance.
                                    By per curiam opinion.
                                    Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

THE STATE OF TEXAS
M A N D A T E
TO THE THIRD JUDICIAL DISTRICT COURT OF ANDERSON COUNTY, GREETINGS:
 
            Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 23rd
day of June, 2004, the cause upon appeal to revise or reverse your judgment between
 
QUILLON BROWN, Appellant
 
NO. 12-04-00095-CR and Tr. Ct. Case Number 25298
 
Opinion by Per Curiam.
 
THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:
            THIS CAUSE came to be heard on the appellate record, and the same being inspected,
because it is the opinion of this Court that the appeal should be Dismissed, it is hereby ORDERED,
ADJUDGED and DECREED by the court that the appeal be Dismissed in accordance with the
opinion of this Court, and that this decision be certified to the court below for observance.

            WHEREAS, YOU ARE HEREBY COMMANDED to observe the foregoing order of said
Court of Appeals for the Twelfth Court of Appeals District of Texas in this behalf, and in all things
have it duly recognized, obeyed, and executed.

            WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of said Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of Tyler,
this the ______ day of __________________, 200_.
 


                                    CATHY S. LUSK, CLERK
 
 
                                    By:_______________________________
                                         Deputy Clerk